This action was to obtain a partition of certain lands owned by the parties as tenants in common. During the pendency of the suit, and until final partition should be had, it was agreed between them that plaintiff should collect and receive the rents from certain business buildings in the city of Los Angeles, and the defendant the rents from certain tenements therein, both to render accounts to each other from time to time of their receipts and necessary disbursements in the care and management of the property. When the time for final partition arrived, the parties being unable to agree among themselves as to the settlement of their accounts, the matter was submitted to the court for determination. The account of plaintiff showed a balance of $1,002.37 in her hands and the account of defendant showed a balance in his hands of $342.68. The rents collected by defendant aggregated a large amount, which, save this balance, had been properly disbursed for the benefit of the Los Angeles city property and other property owned by the parties as tenants in common.
In settling his accounts defendant claimed a compensation for his services in the care of the tenement property and *Page 545 
collection of the rents thereof of $150 per month, which, for the period claimed, would amount to $1,725. The evidence showed that he tenements of which he had charge — some twenty or thirty — were let from day to day to women for temporary occupancy, and the rents thereof were collected by him daily; that said tenements were let and used by lewd women for purposes of prostitution, of which defendant was at all times aware, and to which he consented; that in order to collect such rents it was necessary that the defendant should be present on the premises during the day and a considerable portion of the night.
The court refused to allow him any compensation, holding that he was not entitled thereto, for the reason that the purposes for which the said tenements were let by him were illegal and immoral. Thereupon the court adjudged that the account between plaintiff and defendant should be balanced, and that neither should recover from the other, and from that portion of the judgment the defendant prosecutes this appeal.
The refusal of the court to allow the defendant any compensation for his services in the care of the property under his control and the collection of its rents was clearly right. The only care he gave it was to see that it was let for the purposes of prostitution, and that the rents due from its inmates were daily paid.
It is declared by section 316 of the Penal Code that any person who lets any apartment or tenement, knowing that it is to be used for the purposes of prostitution, is guilty of a misdemeanor.
The services for which the defendant asked the court to award him compensation consisted in devoting the premises under his control to persistent violations of the penal law. His conduct in that regard was criminal — contrary to the provisions of the Penal Code and against good morals. It is a familiar rule of law which needs no citation of authorities to support it that one will not be afforded the aid of either a court of law or equity to obtain compensation for services rendered in doing what the law expressly prohibits him from doing. Aid will never be given by any court to a person who bases his cause of action or claim upon illegal or immoral acts or conduct. *Page 546 
The general and comprehensive rule upon this subject supporting the refusal of the superior court to allow the defendant any compensation is stated by this court in Chateau v. Singla,114 Cal. 93, [55 Am. St. Rep. 63, 45 P. 1015.]
The judgment appealed from is affirmed.
McFarland, J., and Henshaw, J., concurred.